Citation Nr: 0010499	
Decision Date: 04/20/00    Archive Date: 04/28/00

DOCKET NO.  98-16 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had active service from February 1951 to November 
1952.

This appeal arises from an April 1998 rating decision of the 
Seattle, Washington, Department of Veterans Affairs (VA) 
regional office (RO), which denied entitlement to service 
connection for hearing loss and hypertension.

That decision also determined that the veteran was eligible 
for special monthly pension payable at the housebound rate, 
but that no benefit was actually payable because his income 
exceeded the maximum level for payment of that benefit.

The veteran was invited to submit evidence of qualifying 
expenses that would lower his countable income so as to 
render him eligible for special monthly pension payments, but 
he has not submitted evidence in this regard.  As the veteran 
has submitted no evidence or argument on the question of his 
entitlement to payment of special monthly pension benefits, 
and did not offer testimony on this question at his hearing 
before the undersigned in February 2000, the Board concludes 
that the veteran does not intend to appeal the RO's 
determinations regarding his eligibility for payment of 
special monthly pension.

A notice of disagreement is defined by regulation as "[a] 
written communication from a claimant or from his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the [RO] and a desire 
to contest the result."  It "must be in terms which can be 
reasonably construed as [expressing] disagreement with that 
determination and a desire for appellate review."  Garlejo 
v. Brown, 10 Vet. App. 229, 232 (1997); Archbold v. Brown, 9 
Vet. App. 124, 130 (1996);  Hamilton v. Brown, 4 Vet. App. 
528 (1993) (en banc), aff'd, 39 F.3d 1547 (Fed. Cir. 1994); 
see also 38 C.F.R. § 20.201 (1997).

In the veteran's notice of disagreement with the denials of 
service connection, he indicated that he "might settle for a 
zero pension and a hearing aid."  Thus, he has not evinced an 
intent to appeal the RO's decision regarding his entitlement 
to payment of special monthly pension.


FINDINGS OF FACT

1.  There is no competent evidence of a nexus between current 
hearing loss and a disease or injury in service.

2.  There is no competent evidence of a nexus between current 
hypertension and a disease or injury in service.


CONCLUSIONS OF LAW

1.  The claim for service connection for bilateral hearing 
loss is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The claim for service connection for hypertension is not 
well grounded.  38 U.S.C.A. § 5107(a)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be answered is whether the veteran 
has presented evidence of well grounded claims, that is, 
claims which are plausible and meritorious on their own or 
capable of substantiation.  If he has not, his appeal must 
fail and the Board has no duty to further assist him with the 
development of his claim.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995); see also Epps v. Gober, 126 F.3d 1464 (1997) 
cert. denied 118 S.Ct. 2348 (1998).

Under the provisions of 38 C.F.R. § 3.303(b), chronic disease 
shown as such in service (or within the presumptive period 
under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  This rule does not mean that any manifestation of 
joint pain, any abnormality of heart action or heart sounds, 
any urinary findings of casts, or any cough, in service will 
permit service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, first shown as a clearcut 
clinical entity, at some later date.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "Chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.

The second and third Caluza elements can also be satisfied 
under 38 C.F.R. § 3.303(b) (1998) by (a) evidence that a 
condition was "noted" during service or during an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  
Clyburn v. West, 12 Vet. App. 296 (1999); Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).  

Alternatively, service connection may be established under § 
3.303(b) by evidence of (I) the existence of a chronic 
disease in service or during an applicable presumption period 
and (ii) present manifestations of the same chronic disease.  
Brewer v. West, 11 Vet. App. 228, 231 (1998).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Sacks v. West, 
11 Vet. App. 314, 315 (1998); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  Lay assertions of medical causation or 
diagnosis cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. § 5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well grounded.  Id.

Evidentiary assertions accompanying a claim for VA benefits 
must be accepted as true for purposes for determining whether 
the claim is well grounded, unless the evidentiary assertion 
is inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

The Court has held that § 1154(b) does not obviate the 
requirements for a well grounded claim set out in Caluza 
(i.e. competent evidence of a current disability and of a 
medical nexus between service and a current disability).  
Arms v. West, 12 Vet. App. 188 (1999); Wade v. West, 11 Vet. 
App. 302 (1998); Turpen v. Gober, 10 Vet. App. 536 (1997); 
Libertine v. Brown, 9 Vet. App. 521 (1996).  Because there is 
a presumption of credibility as to all evidence submitted for 
purposes of rendering a claim well grounded, regardless of 
whether the veteran engaged in combat or not, application of 
38 U.S.C.A. § 1154(b) to the question of well groundedness 
has been described as "largely superfluous." Arms v. West, 
12 Vet. App. 188, 195 (1999).


Hearing Loss

The definition of hearing loss disability is contained in the 
provisions of 38 C.F.R. § 3.385 (1999).  Under the provisions 
of 38 C.F.R. § 3.385, hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when  the auditory thresholds for at 
least three of these frequencies are 26 decibels or greater; 
or when speech recognition thresholds using the Maryland CNC 
Test are less than 94 percent.

The veteran's service medical records contain no findings 
referable to hearing loss.  On discharge his hearing in both 
ears was 15/15 to whispered voice.  Nonetheless, the veteran 
is competent to testify, as he has, that he was exposed to 
noise from artillery in service.  Therefore the second Caluza 
element, competent evidence of an injury in service is 
arguably satisfied.

There is also competent evidence of the first Caluza element, 
a diagnosis of a current disability.  On VA audiology 
examination in March 1998, the veteran was found to have 
puretone thresholds of 45, 80, and 85 decibels at 2000, 3000, 
and 4000 Hertz respectively on the right; and of 80, 85, and 
85 decibels at 2000, 3000, and 4000 Hertz respectively on the 
left.  The diagnosis was asymmetrical, left greater than 
right, severe high frequency hearing loss.

While the veteran did report on the March 1998 examination, a 
history of inservice noise exposure, the examiner did not 
link the current hearing loss to such exposure.  The 
veteran's statements on the examination and his hearing 
testimony could be seen as asserting that he experienced a 
continuity of symptomatology during service.  However, no 
medical professional has linked such a continuity of 
symptomatology to the currently diagnosed hearing loss.  In 
short, there is no competent evidence of a nexus between the 
current hearing loss and noise exposure or other injury or 
disease in service.  In the absence of such nexus evidence 
the claim is not well grounded and must be denied.

The Board has noted the veteran's testimony that he was told 
by a medical professional at service separation that he had 
hearing loss.  Sensorineural hearing loss, as a disease of 
the central nervous system, could be deemed a chronic 
disease, so that findings sufficient to identify the disease 
entity in service and a diagnosis at any time after service 
could eliminate the need for competent nexus evidence.  
Savage; 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.303, 3.307, 
3.309.  However, the veteran has not asserted that the 
medical professional identified hearing loss within the 
definition of 38 C.F.R. § 3.385.  Further, the veteran's 
statement of what treatment and diagnoses he received 
constitutes medical hearsay and would not of itself be 
competent medical evidence because "filtered as it was 
through a layman's sensibilities, is simply too attenuated 
and inherently unreliable to constitute 'medical' evidence."  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  

The Robinette Court held that 38 U.S.C.A. § 5103(a) imposes 
an obligation upon VA to notify an individual of what is 
necessary to complete the application in the limited 
circumstances where there is an incomplete application that 
references other known and existing evidence.  Robinette, 8 
Vet. App. at 79-80.  The nature and extent of that obligation 
depend on the particular circumstances of each case.  For 
instance, in Robinette, VA was on notice of a physician's 
statement as recounted by a veteran to VA.  Id. at 80.  In 
the instant case the veteran has reported that medical 
professionals told him he had hearing loss in service.  He 
was advised at his hearing of the importance of submitting 
such evidence, but reported that he believed the persons who 
rendered the pertinent opinions were dead.  The Board finds 
that VA has complied with its obligation to inform him of the 
need to submit the referenced evidence that could serve to 
render his claim well grounded.

Hypertension

The United States Court of Veterans Appeals (Court) has held 
that in order for hypertension to be shown as a current 
disability, it must be present to the minimum compensable 
degree under the rating schedule.  Cox v. Brown, 5 Vet. App. 
95, 99 (1993); Rabidueau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  Under the rating schedule prior to January 12, 1998, 
the minimum compensable level of hypertension was shown where 
the disability was manifested by diastolic blood pressure 
readings predominantly 100 or more.  A 10 percent evaluation 
was also provided where continuous medication was shown 
necessary for control of hypertension with a history of 
diastolic blood pressure predominantly 100 or more.  38 
C.F.R. § 4.104, Diagnostic Code 7101 (1997).

Under the new rating criteria, the minimum compensable level 
of hypertension exists where the disability is manifested by 
diastolic readings predominantly 100 or more, or systolic 
readings predominantly 160 or more, or there is a history of 
diastolic readings of 100 or more and continuous medication 
is necessary for control of the hypertension.  62 Fed. Reg. 
65207 (1997) (codified at 38 C.F.R. § 4.104, Diagnostic Code 
7101).

The veteran testified that he believed that hypertension was 
found on his examination for induction, that his blood 
pressure was not evaluated during service and that he did not 
begin to receive treatment for hypertension until at least 
eight years after service.  On his initial claim for 
compensation received in October 1997, the veteran indicated 
that he did not know when his hypertension had had its onset.  

The veteran's pre-induction examination shows that his blood 
pressure was 124/78.  On his examination for separation from 
service, his systolic blood pressure ranged from 120 to 128 
and his diastolic blood pressure was 70 on three different 
measurements.  The remainder of the service medical records 
contain no findings referable to his blood pressure.

On VA examination in March 1998, the examiner commented that 
a review of the records showed that the veteran had been 
hypertensive since he was at least 30 years old.  On the 
March examination his systolic blood pressure ranged from 152 
to 158 and his diastolic blood pressure ranged from 76 to 88, 
and the diagnoses included hypertension.  Viewed in a light 
most favorable to the veteran, this record contains competent 
evidence of current hypertension.  The veteran would not be 
competent to say that he had hypertension in service or to 
link the current hypertension to a disease or injury in 
service.  Thus his claim is not well grounded.

It appears that at times the veteran has asserted that 
medical professionals indicated to him in service that he had 
hypertension.  Hypertension is also a chronic disease, and 
its diagnosis in service together with a post service 
diagnosis could eliminate the need for competent nexus 
evidence.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.303, 
3.307, 3.309.  However, the veteran's recitation of what he 
was told by medical professionals constitutes medical hearsay 
and is not competent evidence.  Robinette.

The veteran was advised at the hearing before the undersigned 
of the importance of submitting the medical evidence he 
reported, but indicated that it was unavailable due to the 
probable deaths of the persons who had given him their 
opinions.  The Board finds that VA has complied with its duty 
under the provisions of 38 U.S.C.A. § 5103(a).  

Since there is no competent evidence linking the current 
diagnosis of hypertension to service, the claim is not well 
grounded and must be denied.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for hypertension is denied.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 
- 3 -


- 9 -


